



COURT OF APPEAL FOR ONTARIO

CITATION: Fleming v. Massey, 2016 ONCA 70

DATE: 20160126

DOCKET: C59738

Feldman, Juriansz and Brown JJ.A.

BETWEEN

Derek Fleming

Plaintiff (Appellant)

and

Andrew Massey, Lombardy Raceway Park, Lombardy
    Karting, Lombardy Agricultural Society and the National Capital Kart Club
    (NCKC)

Defendants (Respondents)

Paul J. Pape and Joanna Nairn, for the appellant

M. Susan Guzzo and Katarina Germani, for the respondents

Heard: September 30, 2015

On appeal from the judgment of Justice Richard G. Byers
    of the Superior Court of Justice, dated November 17, 2014.

Juriansz J.A.:

[1]

This is an appeal from a summary judgment dismissing the appellants
    action against the respondents in which he sought damages for injuries suffered
    at a go-kart race at which he was the race director. The respondents are Andrew
    Massey, who drove the go-kart that injured the appellant; Lombardy Raceway
    Park, the track where the accident occurred; Lombardy Karting, which
    co-organized the race event; the National Capital Kart Club, which co-organized
    the race event and which arranged for Mr. Fleming to act as race director; and
    Lombardy Agricultural Society, which owns the property on which the track
    operated.

[2]

On October 3, 2010, the respondents Lombardy Karting and the National
    Capital Kart Club held a go-kart event. During such events, a race director is
    required. Since the regular race director was not available, the appellant
    Derek Fleming filled the role. Mr. Massey was driving a go-kart that day and
    crashed into hay bales lining a corner of the track. Mr. Fleming was injured in
    the accident. The respondents argued that the appellant had signed a waiver
    releasing the respondents from liability for all damages associated with
    participation in the event due to any cause, including negligence.

[3]

In brief reasons, the motion judge found that the appellant was not an
    employee but rather a volunteer who received a stipend, that he signed the
    waiver, that he knew generally what signing the waiver would mean and that the
    wording of the waiver was broad enough to cover all eventualities.

[4]

The appellant submitted that the motion judge erred in finding the
    appellant understood the effect of the waiver when he signed it. While the
    appellant stated on discovery that he understood the effect of a waiver,
    counsel urged his evidence be interpreted to say he learned what a waiver was
    during the litigation process. I am satisfied the record considered as a whole
    amply supports the conclusion the appellant signed the waiver knowing it was a
    legal document affecting his rights and that in all the circumstances the
    respondents could reasonably assume he understood and consented to it.

A.

The Public Policy Argument

[5]

The appellants main submission is that the waiver was void because it
    violated public policy, as the appellant was an employee. Before us, the
    appellant recast the argument to rely on the
Workplace Safety and Insurance
    Act
, 1997, S.O. 1997, c. 16, Sched. A (WSIA), a statute that he did not
    rely on before the motion judge.

[6]

I agree with the appellants argument that the motion judge erred in
    finding the appellant was not an employee. On discovery, the representative of
    the National Capital Kart Club admitted the appellant was a paid employee on
    the day of the accident. The respondents do not resile from that admission. I
    proceed to consider whether the waiver signed by the appellant is voided by the
    public policy of the WSIA because he signed it as an employee.

[7]

The parties agree that the appellant is not an insured worker under the
    Act. That is because go-kart tracks are classified as non-covered by the
    Workplace Safety and Insurance Board and workers at such facilities are not
    insured unless the employer has applied for WSIA coverage. The respondent track
    has not applied for coverage. Consequently, the respondent track and the
    appellant fall under Part X of the Act. Section 113(1) provides:

[Part X] applies with respect to industries that are
    not included in Schedule 1 or Schedule 2 and with respect to workers employed
    in those industries.

[8]

Workers under Part X, unlike insured workers, are allowed to sue their
    employers for workplace accidents. Section 114(1) provides:

A worker may bring an action for damages against his
    or her employer for an injury that occurs in any of the following
    circumstances:

1. The worker is injured by reason of a defect in the
    condition or arrangement of the ways, works, machinery, plant, buildings or
    premises used in the employers business or connected with or intended for that
    business.

2. The worker is injured by reason of the employers
    negligence.

3. The worker is injured by reason of the negligence
    of a person in the employers service who is acting within the scope of his or
    her employment.

[9]

The appellant submits that public policy prevents workers from
    contracting out of the protection afforded by s. 114. That public policy,
    explicitly stated in s. 1 of the Act, includes ensuring employees injured in
    workplace accidents receive compensation. The appellant submits that allowing
    Part X employers to require their employees to waive their right to seek
    compensation would frustrate this public policy goal. In advancing the
    argument, the appellant relies on the following proposition from
Halsburys Laws of England
that the Supreme Court of
    Canada cited with approval in its decision in
Ontario (Human Rights
    Commission) v. Etobicoke (Borough)
, [1982] 1 S.C.R. 202:

421. Contracting out.
As a general rule, any person can enter into a binding contract to
    waive the benefits conferred on him by an Act of Parliament, or, as it is said,
    can contract himself out of the Act, unless it can be shown that it would be
    contrary to public policy to allow such an agreement. Statutory conditions may,
    however, be imposed in such terms that they cannot be waived by agreement; and,
    in certain circumstances, it is expressly provided that any such agreement
    shall be void.

By way of example of an exception to the
    general rule,
an agreement between an employer and
    employee whereby the latter agrees to waive a statutory duty imposed on the
    former in the interests of safety is generally not binding on the employee
.
    [Emphasis added.]

[10]

The
    appellant submits the waiver he signed should be declared void given the
    importance of the public policy in favour of workers compensation.

[11]

It
    must be said that the appellant did not make this argument to the motion judge,
    and that before us it was advanced only on a general level. Nevertheless, the
    argument raises an important question of public policy and we entertained it.
    After the hearing, it was necessary to ask the parties for written submissions
    on particular provisions of the statute.

[12]

I
    begin with an overview of the legislation, including a review of its history.

(1)

Overview of the WSIA

[13]

At
    common law, before the advent of workers compensation schemes, a workers
    action against an employer to recover damages for an injury suffered in the
    workplace faced formidable hurdles.

[14]

First,
    there was the doctrine of voluntary assumption of risk. The common law presumed
    the worker voluntarily assumed the ordinary risks of his or her employment. At
    common law, it is an implied term of a contract of service that a servant
    takes upon himself the risks incidental to his employment: 22 Halsburys Laws
    of England, 2nd ed. p. 176, s. 296. See also: this courts decision in
Manor
    v. Marshall
, [1955] O.R. 586, [1955] 4 D.L.R. 584.

[15]

Second,
    the doctrine of common employment meant that the employer was not liable for a
    workers injury that resulted from the negligence of a co-worker:
Priestley
    v. Fowler
(1837), 150 E.R. 1030 (Exch.).

[16]

Third,
    the employer was not responsible for workplace injuries caused by defects in
    machinery, equipment or tools used in the workplace.

[17]

Fourth,
    in accordance with the general common law tort principle regarding contributory
    negligence, an injured worker who was just slightly negligent was barred any
    recovery from the employer:
Hall v. Hebert
, [1993] 2 S.C.R. 159 at 205.

[18]

Fifth,
    in order for a workers action to be successful, the worker had to prove the
    employers personal negligence was the direct and proximate cause of the
    injury:
Jamieson v. Harris
(1905), 35 S.C.R. 625.

[19]

An
    older version of Halsburys provided a concise summary of the common law:

It is an implied term of the contract of service at common law
    that a servant takes upon himself the risks incidental to his employment. Apart
    from special contract or statute, therefore, he cannot call upon his master,
    merely upon the ground of their relation of master and servant, to compensate
    him for any injury which he may sustain in the course of performing his duties,
    whether in consequence of the dangerous character of the work upon which he is
    engaged, or of the breakdown of machinery, or of the negligence or default of
    his fellow servants or strangers. The master does not warrant the safety of the
    servants employment; he undertakes only that he will take all reasonable
    precautions to protect him against accidents. [22 Halsburys Laws of England,
    2nd ed. p. 176, s. 296]

[20]

The common laws treatment of workplace injuries meant a great
    many workers and their survivors were unable to recover medical expenses, lost
    wages or damages. Workers voluntarily assumed the ordinary risks of their
    employment.

[21]

The
    Legislature responded in 1914 by enacting workers compensation legislation.
    The overarching purpose of the legislation was t
o provide
    compensation and other benefits to workers injured at work regardless of fault.
The main thrust of the legislation was to set up an administrative scheme that
    provided no-fault loss of earnings benefits for workplace injuries that
    completely displaced all common law rights of action that workers may have had
    against their employer. A small minority of workers were not included in the
    general scheme. They were given access to new statutory rights of action for
    damages.

[22]

While
    the legislation has been amended many times, the basic scheme remains much the
    same. The WSIA is its present incarnation. Under the WSIA, the general rule is
    that an insurance fund guarantees payment of benefits to workers who suffer
    injuries in the workplace no matter how the injuries are caused. Employers fund
    the insurance plan. The scheme is administered by an independent agency. There
    are Schedule 1 and Schedule 2 employers. Employers in Schedule 1 industries are
    liable to contribute to the insurance fund and employers in Schedule 2 are
    individually liable to pay benefits under the insurance plan under the Acts
    general provisions.

[23]

In
    exchange for certain and secure compensation for their injuries, workers in
    Schedule 1 and Schedule 2 industries give up their right to sue their employer
    for their injuries. Several sections of the Act provide for this trade-off.
    Section 26(1) provides that [n]o action lies to obtain benefits under the
    insurance plan, but all claims for benefits will be determined by the Board
    that administers the Act. Section 26(2) provides that [e]ntitlement to
    benefits under the insurance plan is in lieu of all rights of action (statutory
    or otherwise) that a worker has or may have against the employer for or by
    reason of a workplace accident. Section 28 provides that workers are not
    entitled to commence an action against a Schedule 1 or Schedule 2 employer.
    Section 29 provides that an employer who is found to be at fault or negligent
    in respect of an accident or disease that gives rise to entitlement to benefits
    under the Act is not liable to pay any damages to a worker or to contribute to
    or indemnify another person who may be liable to pay such damages. Section 31
    of the Act provides the Appeals Tribunal, established by the Act, the exclusive
    jurisdiction to determine whether the Act takes away a workers right to
    commence an action.

[24]

In
    short, the legislation makes absolutely clear that the general scheme that
    provides no-fault loss of earnings benefits to workers completely displaces all
    common law rights of action that workers may have had against their employer.

[25]

Part
    X of the WSIA is a small exception to this general scheme.  Part X applies to
    the small number of workers not employed in either Schedule 1 or Schedule 2
    industries. Employers under Part X neither contribute to the insurance fund nor
    are liable to pay benefits. Rather, Part X provides workers with certain
    statutory rights of action for damages that abrogate some of the common law
    doctrines that restricted a workers right to recover.

[26]

First,
    s. 114(1)1 allows a worker to sue the employer for an injury resulting from a
    defect in the condition or arrangement of the ways, works, machinery, plant,
    buildings or premises used in the employers business or connected with or
    intended for that business. Second, s. 114(1)3 allows the worker to sue the
    employer for an injury caused by the negligence of persons in the employers
    service acting within their scope of employment. Third, in some circumstances
    s. 115 allows an injured worker to sue the person for whom work is being done
    under a contract and the contractor and subcontractor, if any. Fourth, s.
    116(3) provides that contributory negligence by the worker is not a bar to
    recovery. Fifth, s. 116(2) provides that [a]n injured worker shall not be
    considered to have voluntarily incurred the risk of injury that results from
    the negligence of his or her fellow workers. Sixth, s. 116(1) curtails the
    common law doctrine of voluntary assumption of risk, but does not eliminate it.
    Section 114(1)2, which provides a worker may bring an action against his or her
    employer when injured by the employers negligence, should also be noted. When
    considered in the context of the above mentioned provisions, s. 114(1)2 allows
    a much broader action for an employers negligence than was possible at common
    law.

[27]

The
    legislation contains an additional measure to ensure workers receive the
    damages awarded. Section 117 of the WSIA deems any employers insurance for its
    liability for damages to be for the benefit of the worker, and prohibits an
    insurer from paying insurance proceeds to the employer without the consent of
    the worker until the workers claim has been satisfied.

[28]

Plainly,
    Part Xs statutory actions serve the general public policy of the WISA to
    ensure workers receive compensation for injuries they suffer in the workplace.

(2)

Interim Conclusion

[29]

In
    my view, absent some legislative indication to the contrary, it would be
    contrary to public policy to allow individuals to contract out of the
    protection of the WSIA.

[30]

Ontario
    (Human Rights Commission) v. Etobicoke (Borough)
, [1982] 1 S.C.R. 202, 132
    D.L.R. (3d) 14, and
Craton v. Winnipeg School Division No. 1
, [1985] 2
    S.C.R. 150, 21 D.L.R. (4th) 1, two cases in which the Supreme Court concluded
    individuals could not contract out of a particular public statute, both
    involved human rights codes. However, McIntyre J., writing for the unanimous
    court in
Etobicoke
, used language that makes clear the principle isnt
    limited to human rights legislation. He said, at pp. 213-14:

Although the Code contains no explicit restriction on such
    contracting out, it is nevertheless a public statute and it constitutes public
    policy in Ontario as appears from a reading of the Statute itself and as
    declared in the preamble. It is clear from the authorities, both in Canada and
    in England, that parties are not competent to contract themselves out of the
    provisions of such enactments and that contracts having such effect are void,
    as contrary to public policy.



The Ontario Human Rights Code
has been enacted by the
    Legislature of the Province of Ontario for the benefit of the community at
    large and of its individual members and clearly falls within that category of
    enactment which may not be waived or varied by private contract

[31]

In
    supporting his conclusion, McIntyre J. cited
R. v. Roma
, [1942] 3
    W.W.R. 525, a decision of the British Columbia Supreme Court in which Robertson
    J. found the
Government Vessels Discipline Act
, R.S.C. 1927, c. 203,
    to be a public Act designed as a matter of public policy to protect all seamen
    proposing to engage in service on government vessels and that its provisions accordingly
    could not be waived.

[32]

McIntyre
    J. also cited
Dunn v. Malone
, [1903] O.J. No. 180, 6 O.L.R. 484, a
    decision of the Divisional Court that concluded that the
Interest Act
,
1897
, was enacted on public policy grounds for the benefit of
    borrowers and its application could not be waived.

[33]

Recently,
    the British Columbia Court of Appeal held that, given that the province had
    enacted a comprehensive universal automobile insurance scheme, it would be
    contrary to public policy to allow an owner/operator of a motor vehicle to
    contract out of liability for damages for injuries sustained in a motor vehicle
    accident. N.J. Garson J.A., writing for the majority in
Niedermeyer v.
    Charlton
, 2014 BCCA 165, 374 D.L.R. (4th) 79 at para. 114, concluded:

In my view, the ICBC regime is intended as a benefit for the
    public interest just as is human rights legislation. It would be contrary to
    public policy and to a harmonious contextual interpretation of the legislation
    to allow private parties to contract out of this regime. As such, to the extent
    that the Release purports to release liability for motor vehicle accidents it
    is contrary to public policy and is unenforceable. The judge erred in finding
    that the public policy interest exemplified in a compulsory universal insurance
    scheme was incapable of defeating society's interest in freedom of contract.

[34]

I
    recognize that the courts should exercise extreme caution in interfering with
    the freedom to contract on the grounds of public policy. Considering the
    sweeping overriding of the common law made by workers compensation legislation
    and the broad protection it is designed to provide to workers in the public
    interest, it would be contrary to public policy to allow employers and workers
    to contract out of its regime, absent some contrary legislative indication.

[35]

I
    turn now to a consideration of whether there is in the WSIA some contrary
    legislative indication.

(3)

Section 16

[36]

The Legislature did address the subject of waiver in s. 16
    of the Act. Section 16 is found in Part III of the Act, which deals with
    Insured Employment. Section 16 prohibits waiving the entitlement to
benefits under the insurance plan
. The section provides:

An agreement between a worker and his or her employer
    to waive or to forego any benefit to which the worker or his or her survivors
    are or may become entitled under the insurance plan is void.

[37]

By
    contrast, Part X of the Act contains no provision equivalent to s. 16. This
    raises the question whether the canon of construction
expressio unius est
    exclusio alterius
, i.e. the implied exclusion principle, applies. Should
    the Legislatures narrow focus in s. 16 on prohibiting waiver of only the
    benefits under the insurance plan be understood as an implicit indication that
    the Legislature did not intend to prohibit the waiver of the rights of action
    available under Part X?

[38]

This
    court applied the implied exclusion principle in
University Health Network
    v. Ontario (Minister of Finance)
, [2001] O.J. No. 4485, 208 D.L.R. (4th)
    459. In that case, the court was faced with the question whether the Network,
    created by the amalgamation of three health facilities, was exempt from paying
    retail sales tax. The court held that the inclusion of an explicit tax
    exemption in the amalgamation legislation of another health care facility and
    the absence of such an exemption in the amalgamation legislation of the Network
    indicated that the Legislature did not intend the Network to have an exemption.

[39]

Writing
    for the court, Laskin J.A. cited, at para. 31, a principle explained by
    Professor Ruth Sullivan in
Driedger on the Construction of Statutes
3d
    ed. (Toronto: Butterworths, 1994) at p. 168:

An implied exclusion argument lies whenever there is reason to
    believe that if the legislature had meant to include a particular thing within
    the ambit of its legislation, it would have referred to that thing expressly.

[40]

Laskin
    J.A. explained, at para. 32, that legislative exclusion can be implied when an
    express reference is expected but absent.

[41]

However,
    there are many cases in which the principal is not applied. The Supreme Court
    declined to apply the principle in
Turgeon v. Dominion Bank
, [1930]
    S.C.R. 67, [1929] 4 D.L.R. 1028. Writing for the court, Newcombe J. recognized,
    at p. 71, that the principle could prove useful but also observed that while
    it is often a valuable servant, it is a dangerous master to follow. The
    context must always be considered and general rules of interpretation are not
    always in the mind of the drafter so the axiom is held not to be of universal
    application.

[42]

In
Jones v. Canada (Attorney General)
,

[1975] 2 S.C.R. 182 at
    pp. 195-96, 45 D.L.R. (3d) 583, Laskin C.J., writing for the court, said:

Heavy reliance was placed by the appellant upon the canon of
    interpretation expressed in the maxim
expressio unius est exclusio alterius
.
    This maxim provides at the most merely a guide to interpretation; it does not
    pre-ordain conclusions.

[43]

More
    recently, the Supreme Court declined to apply the principle in
A.Y.S.A.
    Amateur Youth Soccer Association v. Canada

Revenue Agency,
2007
    SCC 42, [2007] 3 S.C.R. 217. Rothstein J. wrote, at para. 15, that arguments
    based on implied meaning must be viewed with caution. He approved of Professor
    Sullivans statement at p. 266 of her book:

While reliance on implied exclusion for this purpose
    [determining if a provision is exhaustive] can be helpful, it can also be
    misleading. What the courts are looking for is evidence that a particular
    provision is meant to be an exhaustive statement of the law concerning a
    matter. To show that the provision expressly or specifically addresses the
    matter is not enough. [Footnote deleted.]

[44]

Rothstein
    J. reiterated, at para. 16, that the modern approach to statutory construction
    is the words of an Act are to be read in their entire context and in their
    grammatical and ordinary sense harmoniously with the scheme of the Act, the
    object of the Act, and the intention of Parliament.

[45]

Reading
    the WSIA as a whole, it is apparent its objective is to ensure injured workers
    have access to compensation. It employs two different means to accomplish that
    objective. The first means provides workers with an insurance plan and completely
    eliminates workers civil actions. In the part of the Act dealing with the
    first means, it was necessary to prohibit only the waiver of benefits under the
    insurance plan. The second means, Part X, makes numerous changes to the common
    law to achieve the same statutory objective by providing workers with rights of
    action for damages. It seems to me that applying the implied exclusion principle
    to s. 16 to infer a worker can waive the rights provided by Part X would
    fundamentally undermine what the Legislature is trying to achieve in Part X.

[46]

Hence,
    I would conclude that a reading of the Act as a whole does not support
    interpreting s. 16 as impliedly indicating that the Legislature intended to
    permit the waiver of the statutory actions created by Part X. The two different
    means by which the object of the Act is secured must each be interpreted on its
    own terms.

(4)

Section 116(1)

[47]

Section
    116(1) of the WSIA provides:

An injured worker shall not be considered to have
    voluntarily incurred the risk of injury in his or her employment
solely
on the grounds that, before he or she was
    injured, he or she knew about the defect or negligence that caused the injury.
    [Emphasis added.]

[48]

The
    original version of s. 116(1) in the 1914 Act, s. 106(4), provided:

A workman shall not by reason
only
of his continuing in the employment of the employer with knowledge of the
    defect or negligence which caused his injury be deemed to have voluntarily
    incurred the risk of the injury. [Emphasis added.]

[49]

The
    word only has been included in every version of the legislation from 1914
    until the WSIA was enacted using the word solely. I see no difference in the
    import of the two words.

[50]

At
    first glance, the word solely in the present statute and the word only in
    the earlier versions might be taken to indicate the Legislature did not
    entirely eliminate the common law principle of a workers voluntary assumption
    of the ordinary risks in the workplace, but merely limited it.

[51]

Understanding
    the word solely in s. 116(1) to indicate that the Legislature intended to
    allow a worker, by clear waiver, to voluntarily assume the risk of injury does
    not sit well with s. 116(2). Section 116(2) provides:

An injured worker shall not be considered to have
    voluntarily incurred the risk of injury that results from the negligence of his
    or her fellow workers.

[52]

The
    word solely does not appear in s. 116(2) of the present Act and the word
    only did not appear in earlier versions of the legislation. The legislative
    scheme would lack coherence and make little sense if it allowed a worker to
    voluntarily assume the risk of the employers negligence but not a co-workers
    negligence. This is particularly so because s. 114(1)3 makes the employer
    responsible for damages caused by the negligence of the co-worker.

[53]

The
    key, in my view, is to consider again the common law principle that the
    legislation swept aside. The common law principle was that a servant assumed
    all of the ordinary risks incident to his or her employment. By entering upon
    and continuing in the employers service, the servant was presumed to take upon
    himself or herself the natural and ordinary risks and perils of the work.

[54]

Eric
    Tucker explained the rationale for this principle in The Law of Employers
    Liability in Ontario 1861-1900: The Search for a Theory (1984) 22:2 Osgoode
    Hall Law Journal 213:

An employee who was aware of a particular risk would be deemed
    to have negotiated for compensation in order to incur that risk. The terms of
    the contract would reflect the parties valuation of the risk and therefore it
    would be unjust and improper for the court to make the employer pay twice by
    shifting losses from the employee onto the employer.

[55]

Tucker
    identifies this principle, at p. 236, as [t]he doctrine that most strongly
    expressed the dominance of the contractual concept in regulating health and
    safety. The effect of the principle was that the sole or only basis on
    which the courts applied the voluntary assumption of risk doctrine was that the
    worker knew they were engaged in dangerous work. It seems to me that the
    inclusion of the word solely" or only" in various versions of the
    legislation must have been intended as an emphatic rejection of the common law
    principle that the workers knowledge could be the sole or only basis for
    invoking the voluntary assumption of risk doctrine. Admittedly, the language is
    awkward. However, ascribing a different meaning to the words of s. 116(1) would
    construe the statute to permit a worker to contract out of an employers
    negligence, but not the negligence of coworkers for which the statute makes the
    employer responsible. As Professor Sullivan notes, [e]ven when the ordinary
    meaning of a legislative text is clear, the courts are obliged to look to other
    indicators of legislative meaning as part of the work of interpretation. The
    presumption in favour of ordinary meaning is rebutted by evidence that another
    meaning was intended or is more appropriate in the circumstances:
Sullivan
    on the Construction of Statutes
, 5th ed (Markham: LexisNexis, 2008) at p.
    45. In the circumstances, s. 116(1) must be interpreted as a categorical
    rejection of the common law approach to the voluntary assumption of risk,
    rather than as allowing workers to contract out of Part X.

(5)

Conclusion

[56]

Other
    than for ss. 16 and 116(1), there are no other provisions of the WSIA that
    could be taken to indicate a legislative intent to permit individuals to
    contract out of the statutes provisions. There being no legislative indication
    to the contrary, I conclude it would be contrary to public policy to allow
    individuals to contract out of the provisions of Part X of the WSIA.

[57]

I
    would allow the appeal, set aside the order of the motion judge granting
    summary judgment and allow the appellants action to proceed to trial.

[58]

I
    would set aside the motion judges costs order but make no other order as to
    costs. The appellant did not advance the WSIA argument before the motion judge
    and advanced it in this court in a cursory fashion. Moreover, this case
    involved a novel and important general point of law.

Released: January 26, 2016 (KF)

R.G.
    Juriansz J.A.

I
    agree K. Feldman J.A.

I
    agree David Brown J.A.


